MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Jun 24 2020, 7:53 am
court except for the purpose of establishing
                                                                         CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
estoppel, or the law of the case.                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Brian Woodward                                        Curtis T. Hill, Jr.
Appellate Public Defender                                Attorney General of Indiana
Crown Point, Indiana
                                                         Tina L. Mann
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ralpheal Deleon Chambliss,                               June 24, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2878
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Diane Ross Boswell,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         45G03-1705-F5-43



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2878 | June 24, 2020                Page 1 of 10
                                          Case Summary
[1]   Ralpheal Deleon Chambliss (“Chambliss”) appeals his sentence, following a

      plea agreement, for making a false statement on a criminal information form, a

      Level 6 felony.1 We affirm.



                                                    Issues
[2]   Chambliss raises two issues on appeal which we restate as:


                I.       Whether the trial court abused its sentencing discretion in
                         its finding of aggravating factors.


                II.      Whether Chambliss’s sentence is inappropriate in light of
                         the nature of the offense and Chambliss’s character.


                               Facts and Procedural History
[3]   In March of 2017, Chambliss went into Westforth Sporting Goods in Gary,

      Indiana, with his nephew, Damon Hill, and the two shopped for guns. Hill

      chose three guns, and Chambliss and Hill left the store without purchasing

      anything. Later, Hill gave Chambliss money which Chambliss used in March

      of 2017 to purchase a J.A. T-380 Jimenez Arms handgun—one of the three

      guns Hill had chosen previously—at Westforth Sporting Goods. To purchase

      the gun, Chambliss was required to, and did, fill out and sign ATF Form 4473.




      1
          Ind. Code § 35-47-2.5-12.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2878 | June 24, 2020    Page 2 of 10
      Chambliss indicated on the form that he was purchasing the gun for himself

      when, in fact, he was not.2 On March 21, 2017, Hill used the gun purchased by

      Chambliss to shoot and kill C. B., one of Chambliss’s other nephews.


[4]   On March 30, 2017, Chambliss reported to the Merrillville Police Department

      that his handgun had been stolen. On April 6, 2017, the police asked

      Chambliss to give them a statement about his allegedly stolen gun. Chambliss

      agreed and first told the police that he had purchased the gun because he was a

      security guard and needed it for his employment. Chambliss then admitted that

      he had bought the gun for Hill.


[5]   On May 2, 2017, the State charged Chambliss with use of false information to

      obtain a handgun, a Level 5 felony,3 and false informing, a Class B

      misdemeanor.4 On August 30, 2019, the charging information was amended to

      include a charge of making a false statement on a criminal history information

      form, a Level 6 felony. Chambliss subsequently entered into a written plea

      agreement with the State, under which he agreed to plead guilty to making a

      false statement on a criminal history information form, a Level 6 felony, in

      exchange for the State dismissing the other two counts against him. The plea

      agreement allowed for argument of the parties and capped the aggregate



      2
        The form Chambliss signed is not in the record. However, Chambliss admits on appeal that he completed
      the form and indicated on it that “he was the intended recipient of the gun when in fact he was not.”
      Appellant’s Br. at 6.
      3
          I.C. § 35-47-2-17.
      4
          I.C. § 35-44.1-2-3(d)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2878 | June 24, 2020               Page 3 of 10
      sentence that could be imposed by the trial court at a maximum of eighteen

      months. At the August 30, 2019, guilty plea hearing, Chambliss admitted to a

      factual basis for the Level 6 felony.


[6]   At Chambliss’s November 8, 2019, sentencing hearing, the trial court accepted

      Chambliss’s guilty plea to the Level 6 felony false statement on a criminal

      history information form, and the State dismissed the other two counts. The

      trial court sentenced Chambliss to eighteen months in the Department of

      Correction, to be served in Lake County Community Corrections with initial

      placement in the Kimbrough Work Release Program. The trial court

      recognized the defendant’s lack of criminal history to be a mitigating factor and

      “the nature and circumstances of the crime” to be an aggravating factor.

      Chambliss now appeals his sentence.



                                   Discussion and Decision
                             Abuse of Discretion in Sentencing
[7]   Chambliss maintains that the trial court erred in sentencing him.5 Sentencing

      decisions lie within the sound discretion of the trial court. Cardwell v. State, 895

      N.E.2d 1219, 1222 (Ind. 2008). An abuse of discretion occurs if the decision is




      5
        The State asserts that Chambliss has waived his sentencing challenge because he did not provide us with a
      record adequate to fully review the issues; specifically, it notes Chambliss did not file the transcript from the
      suppression hearing regarding police notes from an interview with Chambliss. However, Chambliss
      subsequently did provide that transcript, which did not contain information necessary to our review. We find
      no waiver here.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2878 | June 24, 2020                       Page 4 of 10
“clearly against the logic and effect of the facts and circumstances before the

court, or the reasonable, probable, and actual deductions to be drawn

therefrom.” Gross v. State, 22 N.E.3d 863, 869 (Ind. Ct. App. 2014) (citation

omitted), trans. denied. A trial court abuses its discretion in sentencing if it does

any of the following:


          (1) fails “to enter a sentencing statement at all;” (2) enters “a
          sentencing statement that explains reasons for imposing a
          sentence—including a finding of aggravating and mitigating
          factors if any[ ]—but the record does not support the reasons;”
          (3) enters a sentencing statement that “omits reasons that are
          clearly supported by the record and advanced for consideration;”
          or (4) considers reasons that “are improper as a matter of law.”


Id. (quoting Anglemyer v. State, 868 N.E.2d 482, 490-491 (Ind. 2007), clarified on

reh’g, 875 N.E.2d 218 (Ind. 2007)). So long as a sentence is within the statutory

range, the trial court may impose it without regard to the existence of

aggravating or mitigating factors. Anglemyer, 868 N.E.2d at 489. However, if

the trial court does find the existence of aggravating or mitigating factors, it

must give a statement of its reasons for selecting the sentence it imposes. Id. at

490. But the relative weight or value assignable to reasons properly found, or

those which should have been found, is not subject to review for abuse of

discretion, Gross, 22 N.E.3d at 869, and a trial court is under no obligation to

explain why a proposed mitigator does not exist or why the court found it to be

insignificant, Sandleben v. State, 22 N.E.3d 782, 796 (Ind. Ct. App. 2014), trans.

denied.



Court of Appeals of Indiana | Memorandum Decision 19A-CR-2878 | June 24, 2020   Page 5 of 10
[8]   The sentencing range for a Level 6 felony is from six months to two-and-a-half

      years, with an advisory sentence of one year. I.C. § 35-50-2-7(b). The trial

      court imposed an eighteen-month sentence on Chambliss and, in its sentencing

      statement, found his lack of criminal history to be a mitigating factor and the

      nature and circumstances of his crime to be an aggravator. Specifically, as to

      the latter, the trial court stated it was an aggravating factor that Chambliss “was

      fully aware of his intentions to purchase a gun for someone who had a criminal

      history.” Appealed Order at 1. Chambliss first contends that the court was not

      permitted to consider that aggravator as it was a “material element of the

      offense.” Appellant’s Br. at 9. However, the offense to which Chambliss pled

      guilty and for which he was convicted is only that he knowingly made a

      “materially false statement” on the form used to purchase a firearm. I.C. § 35-

      47-2.5-12. That offense does not specify what the false information must be.

      Therefore, the type of false statement made—i.e., that the gun was bought for

      the purchaser when in fact it was knowingly bought for someone else with a

      known criminal history—is not a material element of the crime of which he was

      convicted.


[9]   Chambliss next contends that there was no factual basis in the record to support

      the aggravator upon which the trial court relied; i.e., that he was aware he was

      purchasing a gun for someone who had a criminal history. However, the

      record shows that Hill gave Chambliss money to purchase a gun for Hill and

      Chambliss did so. From those facts the trial court could reasonably infer that

      Chambliss knew there was some reason why Hill legally could not purchase the


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2878 | June 24, 2020   Page 6 of 10
       gun himself. The fact that Chambliss chose to purchase the gun for Hill despite

       that knowledge is a permissible aggravating factor supported by the record.6

       See, e.g., Caraway v. State, 959 N.E.2d 847, (Ind. Ct. App. 2011) (holding that,

       although a trial court may not use a material element of the offense as an

       aggravating circumstance, it may find the nature and circumstances of the

       offense to be an aggravating circumstance), trans. denied. And we will not weigh

       the relative weight or value the court decided to attribute to that permissible

       aggravating factor. Gross, 22 N.E.3d at 869. The trial court did not abuse its

       discretion in imposing the eighteen-month sentence that was within the

       statutory range for the crime committed.


                                             Appellate Rule 7(B)
[10]   Chambliss contends that his sentence is inappropriate in light of the nature of

       the offense and his character. Article 7, Sections 4 and 6 of the Indiana

       Constitution “authorize[] independent appellate review and revision of a

       sentence imposed by the trial court.” Roush v. State, 875 N.E.2d 801, 812 (Ind.

       Ct. App. 2007) (alteration in original). This appellate authority is implemented

       through Indiana Appellate Rule 7(B). Id. Revision of a sentence under Rule

       7(B) requires the appellant to demonstrate that his sentence is “inappropriate in




       6
         To the extent that aggravating circumstance was a material element of one of the dismissed charges against
       Chambliss, it is nevertheless permissible for the trial court to consider it. See, e.g., Bethea v. State, 983 N.E.2d
       1134, 1145 (Ind. 2013) (holding that, if a plea bargain lacks language limiting the facts a trial court can
       consider, it is not necessary for a trial court to “turn a blind eye to the facts of the incident that brought the
       defendant before them”).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2878 | June 24, 2020                          Page 7 of 10
       light of the nature of his offenses and his character.”7 Ind. Appellate Rule 7(B);

       see also Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We assess

       the trial court’s recognition or non-recognition of aggravators and mitigators as

       an initial guide to determining whether the sentence imposed was

       inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct. App. 2006).

       However, “a defendant must persuade the appellate court that his or her

       sentence has met th[e] inappropriateness standard of review.” Roush, 875

       N.E.2d at 812 (alteration original).


[11]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

       sentence to the circumstances presented, and the trial court’s judgment “should

       receive considerable deference.” Cardwell, 895 N.E.2d at 1224. The principal

       role of appellate review is to attempt to “leaven the outliers.” Id. at 1225.

       Whether we regard a sentence as inappropriate at the end of the day turns on

       “our sense of the culpability of the defendant, the severity of the crime, the

       damage done to others, and myriad other facts that come to light in a given

       case.” Id. at 1224. The question is not whether another sentence is more

       appropriate, but rather whether the sentence imposed is inappropriate. King v.




       7
         The parties disagree about whether this Court has interpreted Rule 7(B) as requiring a defendant to
       establish inappropriateness in light of both the nature of the offense and the character of the offender or only
       one of those two prongs. Different panels of this Court have reached different conclusions on that issue.
       Compare, e.g., Landske v. State, 19A-CR-2528, 2020 WL 2479704, at *4 (Ind. Ct. App. May 14, 2020)
       (defendant must establish entitlement to relief under both prongs), with, e.g., Denham v. State, 142 N.E.3d 514,
       517 (Ind. Ct. App. 2020) (defendant need only establish entitlement to relief under one prong). However, we
       do not address that conflict as Chambliss has failed to establish that he is entitled to relief under either prong
       of Rule 7(B).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2878 | June 24, 2020                        Page 8 of 10
       State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008). Deference to the trial court

       “prevail[s] unless overcome by compelling evidence portraying in a positive

       light the nature of the offense (such as accompanied by restraint, regard, and

       lack of brutality) and the defendant’s character (such as substantial virtuous

       traits or persistent examples of good character).” Stephenson v. State, 29 N.E.3d

       111, 122 (Ind. 2015).


[12]   Chambliss contends that the nature of his offense does not support his one-and-

       a-half-year sentence. We disagree. When considering the nature of the offense,

       we look at the defendant’s actions in comparison to the elements of the offense.

       Cannon v. State, 99 N.E.3d 274, 280 (Ind. Ct. App. 2018). Not only was

       Chambliss’s underlying offense a crime of dishonesty, but he continued to lie

       after the fact by reporting the gun as stolen from him and telling the police he

       had bought the gun for himself for his work. And there is no compelling

       evidence showing any particular restraint in the commission of Chambliss’s

       crime or otherwise casting the offense in a better light. Rather, Chambliss lied

       on a required firearm form and knowingly helped a person who could not

       otherwise legally obtain a weapon obtain a gun. Furthermore, the “damage

       done to others” as an ultimate consequence of Chambliss’s crime was death.

       Cardwell, 895 N.E.2d at 1224. That is, Hill used the gun Chambliss bought him

       to kill a person. We see nothing in the nature of this offense that suggests the

       sentence—which is within the statutory boundaries and is a year less than the

       maximum sentence allowed—is too harsh for the crime committed.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2878 | June 24, 2020   Page 9 of 10
[13]   Chambliss also maintains that the sentence is inappropriate in light of his

       character. However, Chambliss has shown himself to be a dishonest person,

       both in the offense for which he was convicted and in his later actions

       attempting to cover up his crime. Moreover, Chambliss was given the

       opportunity for pre-trial work release rather than incarceration, but that

       placement was revoked for his failure to abide by the work release program

       rules on three separate occasions within a thirty-day period of time.

       Chambliss’s dishonesty and repeated failure to follow rules of the work release

       program reflect poorly on his character.


[14]   Although Chambliss points out that he is married, a father, and employed, he

       has not pointed to evidence compelling enough to overcome the deference we

       owe to the trial court regarding its sentence. Stephenson, 29 N.E.3d at 122.



                                               Conclusion
[15]   The trial court did not abuse its discretion when it sentenced Chambliss to an

       eighteen-month sentence that was within the statutory range for the crime he

       committed. And his sentence is not inappropriate given the nature of his

       offense and his character.


[16]   Affirmed.


       Crone, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2878 | June 24, 2020   Page 10 of 10